Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 07/20/2020.

Information Disclosure Statement
3.	The references listed in the IDS filed 07/21/2020, 09/29/2021, 10/11/2021 and 02/03/2022 has been considered. A copy of the signed or initialed IDS is hereby attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-20 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Application No. 16/601,050.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-20 are merely an obvious variation of claims 1-20 of U.S. Application No. 16/601,050. Therefore, these two sets of claims are not patentably distinct.

Instant Application
US Application 16/601,050
1. A computer system comprising: 
 	a memory storing computer-executable instructions; 
 	a processor configured to execute the instructions to cause the computer system to: 
perform, by a plurality of knowledge mining toolkits, a mining of a set of enterprise source documents within an enterprise intranet to determine a plurality of entity names based on a common schema; 
 link the plurality of entity names using metadata provided by the plurality of knowledge mining toolkits; 
 generate an entity record within a knowledge graph for a mined entity name from the linked entity names based on an entity schema and ones of the set of enterprise 
receive a curation action on the entity record from a first user associated with the entity record via the mining; 
update the entity record based on the curation action; and 
display an entity page including at least a portion of the attributes of the entity record to a second user based on permissions of the second user to view the ones of the set of enterprise source documents associated with the mined entity name. 

2. The computer system of claim 1, wherein the plurality of knowledge mining toolkits comprise a combination of a user-based mining system, Enterprise Named Entity Recognition (ENER) System, or a Bayesian inference based deep neural network model. 


 	the entity record includes metadata defining supporting enterprise source documents for each of the attributes of the entity record; and 


 	the processor is configured to display respective ones of the portion of the attributes included in the entity page to the second user in response to determining that the second user has permission to access at least one of the enterprise source documents that supports the respective ones of the portion of the attributes. 


4. The computer system of claim 1, wherein the entity record includes metadata defining supporting enterprise source documents for each of the attributes of the entity record and the processor is configured to perform the mining of the set of enterprise source documents by: 

 	partitioning the instances by potential entity names into a plurality of partitions; and 
 	clustering the instances within each partition to identify the mined entity name for each partition. 

5. The computer system of claim 4, wherein the processor is configured to: 

 	filter common words from the instances; and 
 	filter the plurality of entity names to remove at least one mined entity name where all of the clustered instances for the mined entity name are derived from templates that do not define a project name according to the entity schema. 

6. The computer system of claim 4, wherein the entity record is a project entity record, wherein 

7. The computer system of claim 1, wherein the curation action comprises creation of a topic page for the mined entity name, wherein the processor is configured to, in response to receiving the curation action from the first user: 

 	determine whether a different topic page for the mined entity name has previously been created by another user; and 
 	determine, based on access permissions of the first user, whether to allow access to the different topic page for the mined entity name. 

8. The computer system of claim 1 wherein the entity record is a project entity record and the entity schema defines an identifier, a name, one or more members, one or more related groups or sites, and one or more related do
documents. 

9. The computer system of claim 8, wherein the entity schema further defines one or more managers, one or more related emails, or one or more related meetings, and wherein the linking is further based on common users, and users working with common sites, hubs, and organizational hierarchy. 

10. The computer system of claim 1, wherein the processor is further configured to: 
 	identify a reference to the entity record within an enterprise document accessed by the second user; and 
 	wherein to display the portion of the entity page further comprises to display an entity card including a portion of the entity page within an application used to access the enterprise document. 

11. A method of managing an entity record within a knowledge graph, comprising: 
 	performing, by a plurality of knowledge mining toolkits, a mining of a set of enterprise 
 	linking the plurality of entity names using metadata provided by the plurality of knowledge mining toolkits, wherein the linking is further based on common users, and users working with common sites, hubs, and organizational hierarchy; 
 	generating an entity record within a knowledge graph for a mined entity name from the linked entity names based on an entity schema and ones of the set of enterprise source documents associated with the mined entity name, the entity record including attributes aggregated from the ones of the set of enterprise source documents associated with the mined entity name; 
 	receiving a curation action on the entity record from a first user associated with the entity record via the mining; 
 	updating the entity record based on the curation action; and 


12. The method of claim 11, wherein the entity record includes metadata defining supporting enterprise source documents for each of the attributes of the entity record, and wherein displaying the entity page comprises displaying respective ones of the portion of the attributes included in the entity page to the second user in response to determining that the second user has permission to access at least one of the supporting enterprise source documents that supports the respective ones of the portion of the attributes. 

13. The method of claim 12, wherein for each of the plurality of the knowledge mining toolkits, performing the mining of the set of enterprise source documents comprises: 

 	partitioning the instances by potential entity names into a plurality of partitions; 
 	clustering the instances within each partition to identify the mined entity name for each partition; and 
 	linking the mined entity name to existing entities in the knowledge graph. 

14. The method of claim 13, wherein performing the mining comprises: 

 	filtering common words from the instances; and 
 	filtering the plurality of entity names to remove at least one mined entity name where all of the clustered instances for the mined entity name are derived from templates that do not define a project name according to the entity schema or the mined entity name has a 

15. The method of claim 11, wherein the plurality of knowledge mining toolkits comprise a combination of a user-based mining system, Enterprise Named Entity Recognition (ENER) System, or a Bayesian inference based deep neural network model. 







16. The method of claim 11, further comprising identifying a reference to the entity record within an enterprise document accessed by the second user; and 
 	wherein displaying the portion of the entity page comprises displaying an entity card including a portion of the entity page within an 

17. A non-transitory computer-readable medium storing computer-executable instructions that when executed by a processor of a computing system, cause the computing system to: 
 	perform, by a plurality of knowledge mining toolkits, a mining of a set of enterprise source documents within an enterprise intranet to determine a plurality of entity names based on a common schema; 
 	link the plurality of entity names using metadata provided by the plurality of knowledge mining toolkits, wherein the linking is further based on user relationships, and users working with common sites, hubs, organizational hierarchy, and common groups for users associated with the entity names; 
 	generate an entity record within a knowledge graph for a mined entity name from the linked entity names based on an entity schema and ones of the set of enterprise source documents associated with the mined 
 	receive a curation action on the entity record from a first user associated with the entity record via the mining; 
 	update the entity record based on the curation action; and 
 	display an entity page including at least a portion of the attributes of the entity record to a second user based on permissions of the second user to view the ones of the set of enterprise source documents associated with the mined entity name. 

18. The non-transitory computer-readable medium of claim 17, wherein the plurality of knowledge mining toolkits comprise a combination of a user-based mining system, Enterprise Named Entity Recognition (ENER) System, or a Bayesian inference based deep neural network model. 




further comprising instructions to 
display respective ones of the portion of the attributes included in the entity page to the second user in response to determining that the second user has permission to access at least one of the enterprise source documents that supports the respective ones of the portion of the attributes. 

20. The non-transitory computer-readable medium of claim 18, comprising instructions to perform the mining of the set of enterprise source documents by: 
  	comparing the set of enterprise source documents to a set of templates defining potential entity attributes to identify instances within the set of enterprise source documents; 
 	clustering the instances within each partition to identify the mined entity name for each partition. 

 	a memory storing computer-executable instructions; 
 	a processor configured to execute the instructions to: 
 	perform a mining of a set of enterprise source documents within an enterprise intranet to determine a plurality of entity names; 





 	generate an entity record within a knowledge graph for a mined entity name from the plurality of entity names based on an entity schema and ones of the set of enterprise 
 	receive a curation action on the entity record from a first user associated with the entity record via the mining; 
 	update the entity record based on the curation action; and 
 	display an entity page including at least a portion of the attributes of the entity record to a second user based on permissions of the second user to view the ones of the set of enterprise source documents associated with the mined entity name. 









       the entity record includes metadata defining supporting enterprise source documents for each of the attributes of the entity record. 

3. The computer system of claim 2, wherein the processor is configured to display respective ones of the portion of the attributes included in the entity page to the second user in response to determining that the second user has permission to access at least one of the enterprise source documents that supports the respective ones of the portion of the attributes. 

4. The computer system of claim 2, wherein the processor is configured to perform the mining of the set of enterprise source documents by: 




 	partitioning the instances by potential entity names into a plurality of partitions; and 
 	clustering the instances within each partition to identify the mined entity name for each partition. 

5. The computer system of claim 4, wherein the entity record is a project entity record, wherein the processor is configured to: 
 	filter common words from the instances; and 
 	filter the plurality of entity names to remove at least one mined entity name where all of the clustered instances for the mined entity name are derived from templates that do not define a project name according to the entity schema. 

6. The computer system of claim 4, wherein the entity record is a project entity record, 

7. The computer system of claim 1, wherein the curation action comprises creation of a topic page for the mined entity name, wherein the processor is configured to, in response to receiving the curation action from the first user: 
 	determine whether a different topic page for the mined entity name has previously been created by another user; and 
 	determine, based on access permissions of the first user, whether to allow access to the different topic page for the mined entity name. 

8. The computer system of claim 1 wherein the entity record is a project entity record and the entity schema defines an identifier, a name, one or more members, one or more related groups or sites, and one or more related documents. 

9. The computer system of claim 8, wherein the entity schema further defines one or more managers, one or more related emails, or one or more related meetings. 




10. The computer system of claim 1, wherein the processor is further configured to: 
 	identify a reference to the entity record within an enterprise document accessed by the second user; and 
 	wherein to display the portion of the entity page further comprises to display an entity card including a portion of the entity page within an application used to access the enterprise document. 

11. A method of managing an entity record within a knowledge graph, comprising performing a mining of a set of enterprise 







 	generating an entity record within a knowledge graph for a mined entity name from the plurality of entity names based on an entity schema and ones of the set of enterprise source documents associated with the mined entity name, the entity record including attributes aggregated from the ones of the set of enterprise source documents associated with the mined entity name; 
 	receiving a curation action on the entity record from a first user associated with the entity record via the mining; 
 	updating the entity record based on the curation action; and 


12. The method of claim 11, wherein the entity record includes metadata defining supporting enterprise source documents for each of the attributes of the entity record, and wherein displaying the entity page comprises displaying respective ones of the portion of the attributes included in the entity page to the second user in response to determining that the second user has permission to access at least one of the supporting enterprise source documents that supports the respective ones of the portion of the attributes. 

13. The method of claim 12, wherein performing the mining of the set of enterprise source documents comprises: 


 	partitioning the instances by potential entity names into a plurality of partitions; and 
 	clustering the instances within each partition to identify the mined entity name for each partition. 



14. The method of claim 13, wherein the entity record is a project entity record, wherein performing the mining comprises: 
 	filtering common words from the instances; and 
 	filtering the plurality of entity names to remove at least one mined entity name where all of the clustered instances for the mined entity name are derived from templates that do not define a project name according to the entity schema or the mined entity name has a 

15. The method of claim 11, wherein the curation action comprises creation of a project entity for the mined entity name, further comprising, in response to receiving the curation action from the first user: 
 	determining whether a different project entity for the mined entity name has previously been created by another user; and 
 	determining, based on access permissions of the first user, whether to allow access to the different project entity for the mined entity name. 

16. The method of claim 11, further comprising identifying a reference to the entity record within an enterprise document accessed by the second user; and 
 	wherein displaying the portion of the entity page comprises displaying an entity card including a portion of the entity page within an 

17. A non-transitory computer-readable medium storing computer-executable instructions that when executed by a computer processor cause the computer processor to: 
 	perform a mining of a set of enterprise source documents within an enterprise intranet to determine a plurality of entity names; 









 	generate an entity record within a knowledge graph for a mined entity name from the plurality of entity names based on an entity schema and ones of the set of enterprise source documents associated with the mined 
 	receive a curation action on the entity record from a first user associated with the entity record via the mining; 
 	update the entity record based on the curation action; and 
 	display an entity page including at least a portion of the attributes of the entity record to a second user based on permissions of the second user to view the ones of the set of enterprise source documents associated with the mined entity name. 











19. The non-transitory computer-readable medium of claim 18, comprising instructions to display respective ones of the portion of the attributes included in the entity page to the second user in response to determining that the second user has permission to access at least one of the enterprise source documents that supports the respective ones of the portion of the attributes. 

20. The non-transitory computer-readable medium of claim 18, comprising instructions to perform the mining of the set of enterprise source documents by: 
 	comparing the set of enterprise source documents to a set of templates defining potential entity attributes to identify instances within the set of enterprise source documents; 


For Claims 1-20, although the conflicting claims are not identical, they are not patentably distinct from each other, because each claimed limitations of claims 1-20 of the current application are anticipated by to the corresponding limitations of claim 1-20 of the reference patent Application respectively.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1, 3-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baisley (US Patent No. 9798829 B1, hereinafter “Baisley”) in view of Scholtes (US Patent Publication No. 2014/0156567 A1, hereinafter “Scholtes”).
As to Claim 1, Baisley teaches the claimed limitations:
“A computer system comprising:” as a system that includes at least one processor, and memory storing a data graph that includes a plurality of first entities of a first entity type (column 1, lines 50-63).
 “a memory storing computer-executable instructions; a processor configured to execute the instructions to cause the computer system to:” as (column 1, lines 50-63).
“perform, by a plurality of knowledge mining toolkits, a mining of a set of enterprise source documents within an enterprise intranet to determine a plurality of entity names based on a common schema” as the operations include receiving instructions and data from the user, translating tabular data to a data graph in a knowledge document, and generating, storing, and maintaining one or more knowledge documents, the computing device may be one or more separate computing devices, such that knowledge document is maintained by a first set of computing devices and knowledge document is maintained by a second set of computing devices (e.g., knowledge documents) (column 6, lines 14-28; see also elements 105a-n of figure 1).
“link the plurality of entity names using metadata provided by the plurality of knowledge mining toolkits” as the object entity of a relationship may be an entity in another data graph, knowledge document may have a location relationship where the object is an entity type in knowledge document. This type of relationship may link one knowledge document to another knowledge document or to a public data graph. Once linked, the system may display content from both sources in one view, allowing a user to add private content to public entities. Relationships metadata may also indicate whether an edge is calculated and may include a fact template (column 7, line 46 to column 8, line 4), (column 11, line 5-33;see also element 425 of 
“generate an entity record within a knowledge graph for a mined entity name from the linked entity names based on an entity schema and ones of the set of enterprise source documents associated with the mined entity name, the entity record including attributes aggregated from the ones of the set of enterprise source documents associated with the mined entity name” as the method defining the first entity type based on an initially occurring column of data in the tabular data, generating the entities of the first entity type based on row values in the initially occurring column of data, generating properties (e.g., attributes) associated with the entities of the first entity type based on row values in remaining columns of data, and storing the entities and their associated properties as the knowledge document. In some implementations the method may include permitting the user to add a new column to the tabular data by supplying a name and a natural language computation, the natural language computation identifying a particular relationship, parsing the computation to determine the particular relationship, determining a plurality of entities that satisfy the inverse relationship for a second entity of the first entity type, the method may also include permitting the user to add a new column to the tabular data by supplying a name and permitting the user to associate an entity from the data graph with an entity of the first entity type using a relationship represented by the new column (column 3, lines 17-27), column 17, lines 45-64). 
“receive a curation action on the entity record from a first user associated with the entity record via the mining” as (column 2, lines 20-27), (column 12, lines 34-49; see also element 705 of figure 7).  
“update the entity record based on the curation action” as the method may include modifying (e.g., curation action) a display of the tabular data responsive to storing the updated 
“display an entity page including at least a portion of the attributes of the entity record to a second user based on permissions of the second user to view the ones of the set of enterprise source documents associated with the mined entity name” as a user interface that enables a user to step into a list of entities, the user has selected the list of entities in tabular interface. As a result, the system generates tabular interface which displays the properties and relationships for the Bill and Fred entities because these are the entities represented by the inverse relationship direct reports (column 15, lines 11-26; see also figures 10-11).
Baisley does not explicitly teach the claimed limitation “knowledge mining toolkits“.
Scholtes teaches normalizes entities such as dates, currencies, and measurements into standard formats, taking the guesswork out of the metadata creation, search, data mining, and link analysis processes (paragraphs 0034, 0038). Documents are represented by extracted semantic information, such as (e.g., named) entities, properties of entities, noun-phrases, facts, events and other high-level concepts. Extraction is done by using any known techniques from text-mining (paragraphs 0050, 0063-0064).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Baisley and Scholtes before him/her, to modify Baisley using metadata provided by the plurality of knowledge mining toolkits because that would provide automatically extracting structural, semantic, syntactic information from relevant training models as taught by Scholtes (paragraph 0053). 

As to Claim 3, Baisley teaches the claimed limitations:


As to Claim 4, Baisley teaches the claimed limitations:
 	“wherein the entity record includes metadata defining supporting enterprise source documents for each of the attributes of the entity record and the processor is configured to perform the mining of the set of enterprise source documents by: comparing the set of enterprise source documents to a set of templates defining potential entity attributes to identify instances within the set of enterprise source documents; partitioning the instances by potential entity names into a plurality of partitions; and clustering the instances within each partition to identify the mined entity name for each partition” as the fact template being automatically generated based on semantic analysis of a column heading of tabular data and values in the column (column 2, lines 4-19), (column 7, line 47 to column 8, line 4), (column 9, line 66 to column 10, line 19).
Baisley does not explicitly teach the claimed limitation “knowledge mining toolkits“.
Scholtes teaches (paragraphs 0038, 0038, 0050, 0063-0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Baisley and Scholtes before him/her, to modify Baisley knowledge mining because that would provide automatically extracting structural, semantic, syntactic information from relevant training models as taught by Scholtes (paragraph 0053).

As to Claim 5, Baisley teaches the claimed limitations:
 	“wherein the processor is configured to: filter common words from the instances; and filter the plurality of entity names to remove at least one mined entity name where all of the clustered instances for the mined entity name are derived from templates that do not define a project name according to the entity schema” as filtered/removed/normalized name, word, texture (column 1, line 51 to column 2, line 3), (column 10, lines 40-48), (column 12, lines 34-67).
	Scholtes teaches (paragraphs 0038, 0050-0051, 0065, 0084).

As to Claim 6, Baisley does not explicitly teach the claimed limitation “wherein the entity record is a project entity record, wherein the process is configured to filter entities that have a number of disconnected instances that exceeds a threshold”.
	Scholtes teaches (paragraphs 0078, 0084).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Baisley and Scholtes before him/her, to modify Baisley filter entities that instances exceeds a threshold because that would provide automatically extracting structural, semantic, syntactic information from relevant training models as taught by Scholtes (paragraph 0053).

As to Claim 7, Baisley teaches the claimed limitations:
 	“wherein the curation action comprises creation of a topic page for the mined entity name, wherein the processor is configured to, in response to receiving the curation action from the first user: determine whether a different topic page for the mined entity name has previously been created by another user; and determine, based on access permissions of the first user, 
Baisley does not explicitly teach the claimed limitation “mined entity name“.
Scholtes teaches (paragraphs 0038, 0038, 0050, 0063-0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Baisley and Scholtes before him/her, to modify Baisley mined entity name because that would provide automatically extracting structural, semantic, syntactic information from relevant training models as taught by Scholtes (paragraph 0053).

As to Claim 8, Baisley teaches the claimed limitations:
 	“wherein the entity record is a project entity record and the entity schema defines an identifier, a name, one or more members, one or more related groups or sites, and one or more related documents” as define name, identifier (column 7, lines 21-45).

As to Claim 9, Baisley teaches the claimed limitations:
 	“wherein the entity schema further defines one or more managers, one or more related emails, or one or more related meetings, and wherein the linking is further based on common users, and users working with common sites, hubs, and organizational hierarchy” as (column 2, lines 4-19), (column 8, line 52 to column 9, line 21).
Scholtes teaches (paragraphs 0041, 0059, 0072, 0076, 0078, 0099).

As to Claim 10, Baisley teaches the claimed limitations:
 	“wherein the processor is further configured to: identify a reference to the entity record within an enterprise document accessed by the second user; and wherein to display the portion 
Scholtes teaches (paragraphs 0038-0047, 0071-0073).

As to claims 11-14, and 16 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1, 3-5, and 10. In addition, Baisley teaches a computer-implemented method includes generating, using at least one processor, data used to display tabular data to a user (column 3, lines 1-10). Therefore these claims are rejected for at least the same reasons as claims 1, 3-5, and 10.

As to claims 17, and 19-20 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1, and 3-4. In addition, Baisley teaches the memory may also be another form of computer-readable medium, such as a magnetic or optical disk. In some implementations, the memory may include expansion memory provided through an expansion interface (column 18, lines 50-58). Therefore these claims are rejected for at least the same reasons as claims 1, and 3-4.

6.	Claims 2, 15, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baisley (US Patent No. 9798829 B1) as applied to claims 1, 11 and 17 above, and further in view of Scholtes (US Patent Publication No. 2014/0156567 A1) and Lu (US Patent Publication No. 2019/0197442 A1, hereinafter “Lu”).
As to Claim 2, Baisley does not explicitly teach the claimed limitation “wherein the plurality of knowledge mining toolkits comprise a combination of a user-based mining system, Enterprise Named Entity Recognition (ENER) System, or a Bayesian inference based deep neural network model”. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Baisley, Scholtes and Lu before him/her, to modify Baisley filter entities that instances exceeds a threshold because that would provide automatically extracting structural, semantic, syntactic information from relevant training models as taught by Scholtes (paragraph 0053). Or combination of a user-based mining system, Enterprise Named Entity Recognition (ENER) System, or a Bayesian inference based deep neural network model provide intelligent and prompt damage repairs protections against losses including financial losses, intangible assets losses, and opportunity costs as taught by Lu (paragraph 0007).

As to claim 15 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 2. In addition, Baisley teaches a computer-implemented method includes generating, using at least one processor, data used to display tabular data to a user (column 3, lines 1-10). Therefore this claim is rejected for at least the same reasons as claim 2.

As to claim 18 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 2. In addition, Baisley teaches the memory may also be another form of computer-readable medium, such as a magnetic or optical disk. In some implementations, the memory may include expansion memory provided through an expansion interface (column 18, lines 50-58). Therefore this claim is rejected for at least the same reasons as claim 2.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/25/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156